SUPERIOR COURT
OF THE
STATE OF DELAWARE

RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
REleENT JUDGE 1 THE CIRCLE, SUITE 2
GEORGETOWN, DELAWARE 19947

TELEPHONE (302) 856-5264

November 5, 2018

Francis J. Jones, Jr., Esquire Krista E. Shevlin, Esquire

Wilson A. Gualpa, Esquire William A. Crawford, Esquire
Morris J ames LLP Franklin & Prokopik

803 North Broom Street 300 DelaWare Avenue, Suite 1210
Wilmington, Delaware 19806 Wilmington, DelaWare 19801

Re: Fritz v. Cincinnati Insurance Co.,
C.A. N0. Sl6C-11-006

On Plaintiff’s Motion for Reargument: DENIED

Date Submitted: September 4, 2018
Date Decided: November 5, 2018

Dear Counsel,

Pending before the Court is a Motion for Reargument. On August 22, 201 8, the Court issued
a decision granting Defendant’s Motion for Summary Judgment. Plaintiff subsequently filed a timely
motion for reargument pursuant to Superior Court Civil Rule 59(e), alleging the Court misapplied
the applicable laW.

A motion for reargument Will be granted if the Court has “overlooked a controlling precedent
or legal principles, or misapprehended the law or facts such as Would have changed the outcome of
the underlying decision.”1 A movant may neither present new arguments nor rehash those already
presented to the Court.2

Plaintiff argues the Court improperly relied upon the case Henry v. T he Cincinnati Insurance

 

l Radius Services, LLC v. Jack Corrozi Constr., 2010 WL 703051, at * 1 (Del. Super. Ct.
Feb. 26, 2010) (citation omitted).

2 Id.

C0. 3 in denying its motion for summary judgment In support of its contention, Plaintiff points out
that the issue raised in Henry is different from the one raised in the case at bar. Specifically, Plaintiff
observes the issue in Henry was whether the employee’s claim for underinsured motorist (“UIM”)
coverage was subject to the pre-amendment or post-amendment verison of Delaware’s Workers’
Compensation Act (“WCA”). In this case, Plaintiff argues employer’s self-insured status

distinguishes it from precedent.

The Court understands that the matter Plaintiff raises in this case was not presented to the
Henry court. Nevertheless, as here, the employer in Henry was self-insured. Thus, the language of
the holding squarely addresses the situation at bar:

[T] he pre-amendment version of the WCA applies to Employee’ s receipt of workers’
compensation benefits, and subsequent claim to UIM benefits. Under the exclusivity
clause of the pre-amendment version of the WCA, Employee is prohibited from
receiving both workers’ compensation benefits and UIl\/l benefits under the

Employer’s insurance policy.4
The bottom line is that the Court could not accept Plaintiff s argument in this case without
contradicting the language of the Henry decision. The Superior Court follows its prior decisions

“except for urgent reasons and upon clear manifestation of error.”5 For this reason, the Defendant’s
motion for summary judgment was granted and Plaintiff’ s motion for reargument must be DENIED.

IT IS SO ORDERED.

Verytr.u|jr yours, 7
,. o §§

er y
c atty . okcs

oc: Prothonotary

 

3 2018 WL 3640835 (Del. Super. Ct. July 31, 2018).

4Ia'. at*4.

5 Wz'lmington Amusemem‘ C0. v. Pacifl`c Fire lns. Co., 21 A.2d 194, 196 (Del. Super.
1941).